Citation Nr: 1142840	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the countable income is excessive for the purposes of VA death pension benefits for the Veteran's children under the custody of the appellant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, and he passed away in December 2007.  The appellant is the mother and legal custodian of his two biological children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appellant testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO in April 2010.  A hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Generally, VA death pension benefits are available to each child (1) who is the child of a deceased Veteran who served for at least 90 days during a period of war, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability; and (2) who is not in the custody of a surviving spouse with basic eligibility for death pension.  38 U.S.C.A. § 1542 (West 2002); 38 C.F.R. § 3.24(a) (2008 & 2011).  In this case, the Veteran was not service-connected for any disabilities at the time of death, but he served for more than ninety days during the Vietnam era.  The evidence indicates that the appellant is the biological mother of the Veteran's two children, who were both under age 18 at the time the claim was filed.  See birth certificates.  As there is no showing that the appellant has been divested of legal custody, she is their legal custodian.  Further, the appellant is not the Veteran's surviving spouse.  See death certificate.  

Death pension shall be paid at the maximum annual pension rate (MAPR) as specified under 38 U.S.C.A. § 5142, and increased from time to time under 38 U.S.C.A. § 5312, as reduced by the amount of the surviving child's countable annual income.  Further, death pension may not be paid to a child where the corpus of the estate of the child is such that under all the circumstances, including consideration of the income of the child, the income of any person with whom such child is residing who is legally responsible for such child's support, and the corpus of the estate of such person, it is reasonable that some part of the corpus of such estates be consumed for the child's maintenance.  38 U.S.C.A. § 1543(b).

In determining countable income, all payments of any kind or from any source will be included unless specifically excluded by 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. §§ 3.271, 3.272 (2008 & 2011).  For example, unreimbursed medical expenses in excess of five percent of the maximum income rate allowable may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g).  Educational expenses for a veteran or surviving spouse, including tuition, fees, books, and materials, may be excluded under certain conditions.  See 38 C.F.R. § 3.272(i).  Income from the Social Security Administration (SSA) is not excluded under 38 C.F.R. § 3.272 and, therefore, must be included in countable income.  

Where a child does not have a personal custodian (i.e., a person who is legally responsible for the child's support), or is in the custody of an institution, pension shall be paid to the child at the MAPR reduced by the amount of the child's countable income.  38 C.F.R. § 3.24(b).  As the Veteran's two children (M.M.R. and L.M.R.) were in the custody of the appellant, as their personal custodian, at the time the claim was filed in April 2008, this provision is not applicable in this case.  

Under 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24(c), where one or more children of the deceased Veteran is residing with a personal custodian, as in this case, the income of the personal custodian must be considered, and the MAPR for a surviving spouse with the number of eligible children must also be considered.  Where there is more than one surviving child in the custody of a personal custodian, pension will be paid at an annual rate equal to the difference between the rate for a surviving spouse and an equivalent number of children (but not including any child who has countable annual income equal to or greater than the MAPR under paragraph (b) of this section) and the sum of the countable annual income of the personal custodian and the combined countable income of the children (but not including the income of any child whose countable annual income is equal to or greater than the MAPR under paragraph (b) of this section, or the MAPR under paragraph (b) of this section, or the MAPR under paragraph (b) of this section times the number of eligible children, whichever is less).  38 C.F.R. § 3.24(c)(2).  In no event may the annual death pension benefits exceed the amount by which the MAPR exceeds the annual income of the child.  38 U.S.C.A. § 1542.

In this case, is does not appear that the AOJ considered and applied the correct regulation to the appellant's claim, as it did not consider the MAPR for a surviving spouse as required under 38 C.F.R. § 3.24(c)(2) but, rather, only considered the MAPR for two children alone.  To comply with due process, the AOJ must readjudicate the claim with consideration of the proper regulations.  

Further, it is unclear whether the appellant has correctly reported all of the income for herself and the children, or any possible exclusions from income, such as unreimbursed medical expenses.  In her April 2008 application for VA death pension, the appellant reported no assets for either herself or the two children.  She further reported monthly income of $300.00, or $3,600.00 per year, in SSA benefits for each child.  This amount was verified with the SSA.  The appellant also reported expected income for herself in the next 12 months in the amount of $3,360.00 from lottery ticket sales.  She reported no other income for herself or the children.  The appellant also reported no medical, last illness, burial, or other unreimbursed expenses.  See VA Form 21-534.  The Board notes that, while the appellant has submitted information indicating that one of the children has learning problems, she has not submitted any evidence of additional educational expenses.

Upon remand, the appellant should be provided another opportunity to report any income for herself or the children during the 12-month annualization period beginning December 2007, and the intervening years since the claim was filed.  She should also submit any possible exclusions from income, to include any unreimbursed medical expenses or possibly extraordinary educational expenses.  Thereafter, an audit should be conducted to determine the total income and allowable exclusions, and the appellant should be provided a copy and explanation of the audit.  The claim should then be readjudicated with consideration of the proper regulations and MAPR, pursuant to 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24(c)(2) and other applicable statutes or regulations.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant submit the amount of any income and the source of such income for herself and the children for the 12-month annualization period beginning in December 2007, as well as for the intervening years since she filed the pension claim.  The appellant should also be requested to report any possible exclusions from income.  Send her a VA Form 21-0517, Improved Pension Eligibility Verification Report, and/or any other appropriate forms, so she may provide this additional information, particularly concerning any unreimbursed medical expenses that might reduce the countable income.  Allow an appropriate time for response.

2.  Thereafter, conduct an audit of the income and exclusions from countable income for the children, to include any income of the appellant or the children, and which sets out the total income from each source and the specific amount of any exclusions from that total, as well as the rationale or regulatory support for all exclusions.  The audit should be associated with the claims file.  Also, the appellant should be sent a copy of the audit, and a full explanation of the calculations relied upon to determine the countable income.

3.  The AOJ should then readjudicate the claim for death pension benefits, to include the question of whether the countable income is excessive for the purposes of VA death pension benefits for the Veteran's children under the custody of the appellant.  All evidence of record should be considered, and the provisions of 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24(c)(2) (as set forth herein) should be applied.  If the claim remains denied, issue a supplemental statement of the case to the appellant, which addresses all relevant law (to include 38 U.S.C.A. § 1542 and 38 C.F.R. § 3.24(c)(2)) and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

